

114 S2906 IS: China Market Economy Status Congressional Review Act
U.S. Senate
2016-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2906IN THE SENATE OF THE UNITED STATESMay 9, 2016Mr. Franken (for himself, Ms. Baldwin, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Tariff Act of 1930 to require congressional approval of determinations to revoke the
			 designation of the People’s Republic of China as a nonmarket economy
			 country for purposes of that Act.
	
 1.Short titleThis Act may be cited as the China Market Economy Status Congressional Review Act. 2.Congressional approval of determinations to revoke the designation of the People’s Republic of China as a nonmarket economy country under the Tariff Act of 1930 (a)In generalSection 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18)) is amended—
 (1)in subparagraph (C)(i), by striking Any determination and inserting Except as provided in subparagraph (D), any determination; (2)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and
 (3)by inserting after subparagraph (C) the following:  (D)Special rule with respect to the People’s Republic of China (i)In generalA determination made by the administering authority under subparagraph (A) that the People’s Republic of China is a nonmarket economy country may not be revoked under subparagraph (C)(i) unless—
 (I)the administering authority determines and reports to Congress that the People’s Republic of China no longer meets the requirements of a nonmarket economy country under this paragraph; and
 (II)Congress, within 45 days after receipt of a report under subclause (I), enacts a joint resolution the matter after the resolving clause of which is as follows: That the determination of the administering authority under section 771(18)(D)(i)(I) of the Tariff Act of 1930 pursuant to the report submitted to Congress on __ is hereby approved., with the blank space being filled with the appropriate date.
 (ii)Joint resolution describedA joint resolution described in clause (i) and introduced within the 45-day period specified in that clause shall be considered in the Senate and the House of Representatives in accordance with paragraphs (3) through (7) of section 8066(c) of the Department of Defense Appropriations Act, 1985 (Public Law 98–473; 98 Stat. 1936) in the same manner as a joint resolution considered under that section, except that any reference in such paragraphs to the Committee on Appropriations of the Senate shall be deemed to be a reference to the Committee on Finance of the Senate and any reference in such paragraphs to the Committee on Appropriations of the House of Representatives shall be deemed to be a reference to the Committee on Ways and Means of the House of Representatives..
 (b)ApplicationThe amendments made by subsection (a) take effect on the date of the enactment of this Act and apply with respect to any determination made by the administering authority under section 771(18)(A) of the Tariff Act of 1930 (19 U.S.C. 1677(18)(A)) on or after such date.